Case: 14-41011      Document: 00513445867         Page: 1    Date Filed: 03/31/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 14-41011
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                           March 31, 2016
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

JUAN ADEMO-MIRANDA, also known as Juan Enamorado, also known as
Carlos Gonzalez, also known as Jose Castillo Cruz,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 4:14-CR-9


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Juan Ademo-
Miranda has moved for leave to withdraw and has filed briefs in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Ademo-Miranda has not filed a response. We have
reviewed counsel’s briefs and the relevant portions of the record reflected



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41011   Document: 00513445867     Page: 2   Date Filed: 03/31/2016


                                No. 14-41011

therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. However, the district court committed
nonreversible error when it categorized Ademo-Miranda’s Texas offense of
aggravated assault with a deadly weapon, which resulted in a sentence of
deferred adjudication, as an aggravated felony for purposes of 8 U.S.C.
§ 1326(b)(2). The judgment of the district court is therefore REFORMED to
show that Ademo-Miranda was convicted and sentenced under 8 U.S.C.
§ 1326(b)(1). See United States v. Mondragon-Santiago, 564 F.3d 357, 367-69
(5th Cir. 2009). Counsel’s motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                      2